PER CURIAM.
Recently in H.L. Farm Corp. v. Self, 1994 WL 178885 (Tex.1994), we held that Texas Tax Code § 23.56(3) violates article I, section 3 of the Texas Constitution. Section 23.56(3) provides that land is ineligible for appraisal as open-space land if it—
is owned by a corporation, partnership, trust, or other legal entity if the entity is required by federal law or by rule adopted pursuant to federal law to register its ownership or acquisition of that land and a nonresident alien or foreign government or any combination of nonresident aliens and foreign governments own a majority interest in the entity.
Before H.L. Farm was decided, the court of appeals in this case affirmed a trial court judgment holding that the statute did not violate article I, section 3 of the Texas Constitution. 862 S.W.2d 52. The lower courts held that § 23.56(3) had properly been applied to deny appraisal of land owned by GNB, Inc. as open-space land. GNB is a Delaware corporation indirectly owned by a nonresident, Australian corporation. The decisions of the lower courts directly conflict with our decision in H.L. Farm.
Accordingly, a majority of this Court grants GNB’s application for writ of error and, without hearing oral argument, reverses the judgment of the court of appeals and remands the case to the district court for further proceedings consistent with this opinion. Tex.R.Civ.P. 170.